DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-11 are pending, claims 8-11 having been withdrawn.  Applicant's response filed November 17, 2020 is acknowledged.
Claims 1-7 will be examined on the merits.

Specification
The objection to the Abstract is withdrawn based on Applicant’s replacement Abstract.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0341431 to Topfer in view of U.S. Patent No. 7,208,701 to Fraccon et al. and U.S. Patent App. Pub. No. 2007/0227364 to Andoh et al.
As to claim 1, Topfer discloses a system comprising: a housing disposed within a steam generator (see Topfer Fig. 1, 2, ref.#32; paragraph [0001]), a cartridge removably disposed within said housing (see Topfer Fig. 1, 2, ref.#14), deliming crystals disposed within said cartridge (see Topfer paragraph [0090] disclosing powder or granules or block form cleaning agent), a water inlet port fluidically connected to said housing and a source of water for permitting water to enter said housing and said cartridge and mix with said deliming crystals so as to form a deliming crystalline solution (see 
Further, Topfer discloses that the steam generator can have different internal structural components wherein the internal structural components comprise valves and valve seats (see Topfer Figs. 1 and 2, ref.#23 and 24 where valve seats are known components of valves), water conduits (see Topfer Figs. 1 and 2 disclosing water conduits, specifically the conduits from the water source 36 to the housing 32 and return 38) and an outlet drain system (see Topfer Figs. 1 and 2, ref.#25 and 33 where the outlet drain system branches within the steam generator).  While Topfer does not explicitly disclose that the steamer/oven comprises a heating element, heating elements are a known component of ovens/steamers and it is inherent or reasonably expected that the oven/steamer of Topfer comprises a heating element.  Fraccon discloses a steamer/oven wherein said steamer/oven has various heating elements (see Fraccon Fig. 2, ref.#36, 38 and 46).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the steamer/oven of Topfer include heating elements in order to heat the oven/steamer and that said heating elements would be located along an internal fluid flow path defined within the steamer/oven (see Fraccon Fig. 2 where the heating elements 36 and 38 are in the oven chamber and as such would be located along the flow path of Topfer since the cleaning solution of Topfer is distributed to the interior of the steamer/oven (see Topfer paragraph [0057]).
Regarding the recitation “wherein said internal structural components require periodic cleaning,” said recitation is an intended use/property and does not provide patentable significance since 
Regarding the recitations “so as to be disposed upstream of said internal structural components comprising said valves, valve seats, heating elements, water conduits, and said outlet drain system, located along said internal fluid flow path defined within said steam generator” as well as “and flow downstream into said internal fluid flow path of said steam generator along which said internal structural components, comprising said valves, valve seats, heating elements, water conduits, and said outlet drain system, are disposed,” the combination of Topfer and Fraccon discloses that the cleaning solution can be recirculated (see Topfer Fig. 2, ref.#38 and paragraphs [0056]-[0057]).  Since Topfer/Fraccon discloses that the system can recirculate the cleaning solution, said housing can be considered as being disposed upstream of said internal structural components and that the cleaning solution flows out from the housing and flows downstream into the internal fluid flow path with said internal structural components. 
While Topfer does not explicitly disclose that the control system is capable of controlling the drain cycles, use of the control system to control draining in steam generators is well known in the art and do not provide patentable significance (see Andoh paragraph [0087]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include having the control system capable of controlling the drain cycle as disclosed by Andoh in order to better control and automate the system (see MPEP 2144.04(III)).  Regarding the recitation “”to flow through said internal fluid flow path of said steam generator such that said deliming crystalline solution comes into contact with said internal structural components of said steam generator, comprising said valves, valve seats, heating elements, water conduits and said outlet drain system, so as thereby periodically delime said internal structural components of said steam generator comprising said valves, valve seats, heating elements, water conduits and said outlet drain system, and be drained out from said steam generator upon completion 
As to claim 2, the combination of Topfer, Fraccon and Andoh discloses that the cartridge can comprise a plurality of screen sections through which said deliming crystalline solution can pass into the steam generator (see Topfer Fig. 2, ref.#40, 41; paragraph [0058]).
As to claim 6, the combination of Topfer, Fraccon and Andoh discloses that the water exit port of the housing is fluidically connected to the drain system of the steam generator such that the deliming solution can fill the steam generator in a bottom-up mode (see Topfer Fig. 2 where the cleaner can fill the steamer 10 from the bottom-up).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0341431 to Topfer in view of U.S. Patent No. 7,208,701 to Fraccon et al. and U.S. Patent App. Pub. No. 2007/0227364 to Andoh et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2014/0131265 to Patera et al.
Topfer, Fraccon and Andoh are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 3, the combination of Topfer, Fraccon and Andoh does not explicitly disclose that the cartridge comprises an end cap which is removably attached to an open end of the cartridge through which said deliming crystals are deposited into said cartridge.  Patera discloses that it is known in the art 
As to claim 4, the combination of Topfer, Fraccon, Andoh and Patera discloses that the end cap can be inserted upon and removed from the open end of the cartridge by SAE threads (see Patera Fig. 5B where SAE threading is understood to mean the standard, or widely used, threading in the art).
As to claim 5, the combination of Topfer, Fraccon, Andoh and Patera discloses that the end cap can be connected to the cartridge via a series of slots and tabs (read as key and key holes) and that parts can be coupled by other threading or mating features (see Patera Fig. 5A and paragraph [0046]; see also Fig. 5-5B, ref.#50 disclosing helical groove to engage with a peg as a known mating feature).  Thus, use of key holes and keys and threading is known in the art and does not provide patentable significance.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0341431 to Topfer in view of U.S. Patent No. 7,208,701 to Fraccon et al. and U.S. Patent App. Pub. No. 2007/0227364 to Andoh et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2013/0048023 to Holman et al. or U.S. Patent App. Pub. No. 2006/0175352 to Emmendorfer et al.
Topfer, Fraccon and Andoh are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 7, the combination of Topfer, Fraccon and Andoh does not explicitly disclose a GUI capable of assisting the operator.  Use of GUIs is well known in the art and does not provide patentable significance (see Holman paragraph [0227] and/or Emmendorfer paragraph [0034]).  It would have been .

Response to Arguments
Applicant's arguments filed November 17, 2020 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that the cited prior art discloses that the cartridge is disposed at the downstream end of the cleaning system whereby the cleaning solution is then sprayed out from the cartridge onto the interior surface portions of the appliance and does not disclose that the housing and cartridge are disposed upstream of the various components and then permitting the cleaning solution to flow through an internal fluid flow path of the steam generator along which the various components are disposed, as discussed above, the combination of Topfer and Fraccon discloses that the cleaning solution can be recirculated (see Topfer Fig. 2, ref.#38 and paragraphs [0056]-[0057]).  Since Topfer/Fraccon discloses that the system can recirculate the cleaning solution, said housing can be considered as being disposed upstream of said internal structural components and that the cleaning solution flows out from the housing and flows downstream into the internal fluid flow path with said internal structural components because after the cleaning solution is sprayed out of the housing/cartridge, said cleaning solution contacts the heating elements in the steamer/oven into the outlet 31 and recirculates through the water conduit 38 through valves 23 and 24 and back through the housing, thereby contacting the internal structural components of the appliance (see Topfer Fig. 2 and paragraphs [0056]-[0057] explicitly disclosing the recirculation of the cleaning solution).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DOUGLAS LEE/Primary Examiner, Art Unit 1714